Citation Nr: 0704305	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-25 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling from May 10, 2002, and as 50 percent disabling from 
June 8, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

The Board notes that the January 2007 informal hearing 
presentation, submitted by the veteran's representative, 
contends that the veteran is entitled to a 100 percent 
disability rating because his service-connected disability 
makes it impossible for him to retain gainful employment.  In 
the spirit of liberally interpreting claims, the Board is of 
the opinion that this January 2007 statement represents a 
claim for entitlement to a total and permanent disability 
rating due to individual unemployability (TDIU).  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 
129 (1991); Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. 
Cir. 2000) (holding that VA has obligation to explore all 
legal theories, including those unknown to the veteran, by 
which he can obtain benefit sought for the same disability).  
Seeing as the issue has not yet been adjudicated by the RO, 
the Board refers it to the RO for appropriate development and 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2005, the veteran's wife submitted a personal 
statement as well as VA treatment records pertaining to her 
husband's claim for an initial increased evaluation for his 
service-connected PTSD.  The Board observes that the VA 
treatment records include psychiatric and PTSD counseling 
notes for the period of October 2004 to February 2005.  This 
pertinent evidence was received after certification of the 
appeal to the Board, and hence, was not reviewed by the RO.  
The Board notes that no waiver of initial RO consideration 
from the veteran was included with these VA medical records 
and lay statement.

Applicable VA regulations require that pertinent evidence 
must be referred to the agency of original jurisdiction for 
review and preparation of a SSOC unless this procedural right 
is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2006).  Thus, the Board must remand this appeal so 
that the RO may review this evidence and, if the claim 
remains denied, include such evidence in a SSOC.  Id.

The Board observes that although it may not adjudicate the 
veteran's claim on appeal due to this newly submitted 
evidence, it is not precluded from reviewing this evidence to 
determine whether any new issues are raised with respect to 
the current claim on appeal.  In this regard, the Board notes 
that these new VA records indicate that the veteran's 
psychiatrist has discussed the possibility of hospitalization 
with the veteran and his wife.  The veteran, however, does 
not wish to be hospitalized.  This is the first mention of 
hospitalization for PTSD in the veteran's medical records.

The Board is of the opinion that this new evidence suggests a 
possible worsening of the veteran's PTSD symptomatology.  As 
such, a new VA examination is necessary to evaluate the 
current degree of impairment of his service-connected PTSD.  
38 C.F.R. § 3.159 (2006); see also VAOPGCPREC 11-95 (1995) (a 
new examination is appropriate when there is an assertion of 
an increase in severity since the last examination).

Finally, according to the Veterans Claims Assistance Act 
(VCAA), VA must notify claimants seeking VA benefits what 
information or evidence is needed in order to substantiate a 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. § 3.159 (2006); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In a letter dated December 
2002, the veteran was advised of VA's duties to notify and 
assist with regard to his claim of service connection for 
PTSD.  However, he was never provided VCAA notice regarding 
the type of evidence necessary to establish a rating or 
effective date for the disability now on appeal.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the 
Board concludes that this case must be remanded for 
compliance with the required notice and duty to assist 
provisions because it would be potentially prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an initial 
disability rating and an effective date 
for his claim now on appeal, as outlined 
by the Court in Dingess, supra.  

2. After the above has been accomplished, 
schedule the veteran for a VA psychiatric 
examination to determine the current 
degree of severity of his PTSD.  The 
claims file, to include a copy of this 
Remand, must be made available to the 
examiner for review, and the examiner 
should indicate that such review was 
completed.  The examiner should identify 
the nature, frequency, and severity of all 
current manifestations of PTSD.  The 
examination report should include a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which support 
the score.  The examiner should 
specifically comment on the impact of the 
veteran's PTSD upon his social and 
industrial activities including his 
employability.  The rationale for all 
opinions expressed must be provided.

3. Readjudicate the claim of entitlement 
to an initial increased rating for PTSD 
following all necessary development.  The 
adjudication should include all evidence 
submitted since the October 2004 
supplemental statement of the case, 
including the March 2005 lay statement by 
the veteran's wife and the accompanying VA 
medical records.  If the benefits 
requested on appeal are not granted to the 
veteran's satisfaction, issue a 
supplemental statement of the case to the 
veteran and his representative, if any.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


